DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are currently pending for examination.

Drawing Objections
Fig. 1 is objected to because each reference number is not labeled with a descriptive text. Please consider to add a simple description for each reference number to enable readers to understand the drawing quicker. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-10, are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims appear to be translation from a foreign language and are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 

Regarding claims 1 and 9, recite the limitations "the water content" in line 5, “the mean value” in line 10, “the standard deviation” in line 10, and “the current measurement” in line 13.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claims 2-8 and 10, are also rejected because they depend on claim 1.

Regarding claim 3, recites the limitation "the status vectors" in line 1. The limitation is indefinite because is unclear whether the limitation is referring to the “upper threshold status vector” or the “lower threshold status vector”.

Regarding claim 4, recites the limitation “it” in line 1. The limitation is indefinite because is unclear what the limitation is referring to.

Regarding claim 8, recites the phrase "other steps" in line 5 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by " other steps"), thereby rendering the scope of the claim unascertainable.  

Regarding claim 10, is also rejected because they depend on claim 8.

Claim Objections
Regarding claim 9, is objected to because it appears that claim 9 is the same as claim 1. Please review.

 Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dittes (Pub. No.: US 2017/0159716 A1) teaches a water content determination system in the lubricate of a bearing system. 

Gorritxategi (Pat. No.: US 9,341,612 B2) teaches a fluid monitoring system to determine the presence of water in lubricating oil.

Sundquist (Pub. No.: US 2018/0238851 A1) teaches a monitoring system configured to generate alarm if the amount of water in the grease system is higher than a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685